Citation Nr: 1112362	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  09-40 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether the Veteran's daughter is entitled to recognition as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her sister (M.L.)



ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from April 1942 to October 1945.  The Veteran died in May 2007.  The appellant is the Veteran's daughter.  The issue on appeal in this case is whether the appellant qualifies as the Veteran's "child" for VA purposes.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The appellant and her sister testified at a Board videoconference hearing before the undersigned Veterans Law Judge in January 2011.  


FINDINGS OF FACT

1.  The appellant was born on August [redacted], 1954 and turned 18 years of age on August [redacted], 1972.  She is a legitimate child of the Veteran and has never married.  She is currently 56 years of age.    

2.  The appellant became permanently incapable of self-support by reason of mental or physical defect prior to attaining 18 years of age.  This incapacity for self-support continues to the present day.  


CONCLUSION OF LAW

The criteria for entitlement to "helpless child" benefits on the basis of permanent incapacity for self-support prior to attaining the age of 18 are met.  38 U.S.C.A. §§ 101(4), 1318, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.22, 3.57, 3.102, 3.159, 3.315(a), 3.356 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder shows full compliance with the Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Additionally, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Governing Laws and Regulations for Recognition as a "Helpless Child"

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased veteran's surviving spouse or children in the same manner as if the veteran's death is service connected, even though the Veteran died of non-service-connected causes, if the veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that (1) was continuously rated as totally disabling for the 10 years immediately preceding death, (2) was continuously rated as totally disabling for a period of not less than five years from the date of his discharge or release from active duty or (3) was continuously rated as totally disabling for a period of not less than one year immediately preceding death, and the Veteran was a former prisoner of war (POW) who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002 & Supp. 2010); 38 C.F.R. § 3.22(a) (effective Jan. 21, 2000).  The total rating may be schedular or may be a total disability rating based on unemployability (TDIU).  38 C.F.R. § 3.22(c).  In a February 2008 rating decision, the RO granted DIC benefits pursuant to 38 U.S.C.A. § 1318 since the Veteran was continuously rated as totally disabled due to service-connected disability for the 10 years immediately preceding death.  However, the question in the present case is whether the appellant qualifies as the Veteran's "child" for VA purposes, so that she can receive these benefits.  In other words, the preliminary question here is whether she has the legal standing to receive these benefits.  

The term "child" for purposes of Title 38 of the United States Code is specifically defined.  For purposes of determining eligibility as a claimant under Title 38, a child must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18, or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101(4)(A)(ii) (West 2002 & Supp. 2010); 38 C.F.R. §§3.57(a)(1), 3.356, 3.315(a) (2010) (emphasis added).

In order to establish entitlement to recognition as the helpless child of the Veteran, it must be shown that the claimant was permanently incapable of self support by reason of mental or physical defect as of his or her eighteenth birthday.  See 38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his own efforts by reason of physical or mental defects.  Rating criteria applicable to disabled Veterans are not controlling.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id. 


The principal factors for consideration under 38 C.F.R. §3.356 are:  

(1) The fact that a claimant is earning his or her own support is prima facie evidence that he or she is not incapable of self-support.  Incapacity for self-support will not be considered to exist when the child by his or her own efforts is provided with sufficient income for his or her reasonable support.

(2) A child shown by proper evidence to have been permanently incapable of self-support prior to the date of attaining the age of 18 years, may be so held at a later date even though there may have been a short intervening period or periods when his or her condition was such that he or she was employed, provided the cause of incapacity is the same as that upon which the original determination was made and there were no intervening diseases or injuries that could be considered as major factors.  Employment which was only casual, intermittent, tryout, unsuccessful, or terminated after a short period by reason of disability, should not be considered as rebutting permanent incapability of self-support otherwise established.

(3) It should be borne in mind that employment of a child prior or subsequent to the delimiting age may or may not be a normal situation, depending on the educational progress of the child, the economic situation of the family, indulgent attitude of parents, and the like.  In those cases where the extent and nature of disability raises some doubt as to whether they would render the average person incapable of self-support, factors other than employment are for consideration.  In such cases there should be considered whether the daily activities of the child in the home and community are equivalent to the activities of employment of any nature within the physical or mental capacity of the child which would provide sufficient income for reasonable support.  Lack of employment of the child either prior to the delimiting age or thereafter should not be considered as a major factor in the determination to be made, unless it is shown that it was due to physical or mental defect and not to mere disinclination to work or indulgence of relatives or friends.

(4) The capacity of a child for self-support is not determinable upon employment afforded solely upon sympathetic or charitable considerations and which involved no actual or substantial rendition of services.

The U.S. Court of Appeals for Veterans Claims (Court) has held that in cases such as this, the "focus of analysis must be on the claimant's condition at the time of his or her 18th birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In other words, for purposes of initially establishing helpless child status, the claimant's condition subsequent to his or her eighteenth birthday is not for consideration.  If the claimant is shown to be capable of self-support at eighteen, VA is required to proceed no further.  Id.  However, if a finding is made that a claimant was permanently incapable of self-support as of his or her eighteenth birthday, then evidence of the claimant's subsequent condition becomes relevant for the second step of the analysis, that is, whether there is improvement sufficient to render the claimant capable of self-support after the age of 18.  Id.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Analysis

The appellant is the Veteran's daughter and was born on August [redacted], 1954.  She turned 18 years of age on August [redacted], 1972.  She is a legitimate child of the Veteran and has never married.  She is currently 56 years of age.  She contends she became permanently incapable of self-support before the age of 18 due to her mental retardation and schizoaffective disorder, which, if supported by the evidence, would render her a "child" of the Veteran for VA purposes under 38 U.S.C.A. § 101(4)(a)(ii) and 38 C.F.R. § 3.57(a)(1).  On this basis, she believes she is entitled to DIC benefits.  See July 2007 DIC claim; January 2008 appellant statement; February 2008 Notice of Disagreement (NOD); October 2009 Substantive Appeal.   

Initially, since the record establishes that the appellant is not currently under the age of 18 years and is not pursuing a course of instruction at an approved educational institution, the material issue in this case is whether she was permanently incapable of self-support by reason of physical and/or mental defect before reaching the age of 18 years.  See 38 C.F.R. §§ 3.57(a)(1), 3.356.  

Upon review of the evidence, the Board finds that the appellant's mental retardation and schizoaffective disorder caused her to be permanently incapable of self-support prior to her 18th birthday.  38 C.F.R. §3.356(a).  Also, presently, "improvement sufficient to render the claimant capable of self-support" has not been demonstrated since her 18th birthday.  Dobson, 4 Vet. App. at 445.  That is, she continues to be permanently incapable of self-support at the present time.  The following probative evidence of record supports this conclusion:

In two June 2007 letters, C.R.K., a licensed social worker for the State of Louisiana indicated that the appellant was first seen at the age of 28 in 1984.  However, her evaluations indicated that the appellant's disability began at or before birth.  It was assessed that the appellant has been disabled with mental retardation "all of her life" and will continue to be dependent on others "for the rest of her life."  She also was evaluated and treated for a "schizoaffective disorder."  Her I.Q. was only 45.  Although she can attend to her basic daily living needs, she is totally disabled from any meaningful employment due to her mental illness and low level of intellectual functioning.  It was reflected that the appellant will "always need supervision and support in managing her affairs."  

In January 2008, additional evidence was received in support of the appellant's claim in the form of treatment letters dated in 1984 by C.R.K.  In February 1984 and March 1984 treatment letters, C.R.K. discussed the appellant's symptoms of hallucinations and depressed moods.  The appellant was always "nervous" as a child.  She stayed in most of the time and was very dependent on her parents.  Notably, she avoided activities with her peers when she was a child and teenager.  She was always a slow learner and was recommended for special education in sixth grade.  She left school after sixth grade.  Although she was attending a weekly occupational therapy group in 1984, it was assessed there was "no indication that this individual is capable of functioning at a higher level."  She was excessively worried and "very dependent."  

In a March 1984 Crowley Mental Health Center psychological report, a private psychologist performed a variety of ability and performance testing on the appellant.  Her I.Q. score was only 45.  She performed poorly on all testing.  She was functioning at a "moderate to severe" defective intellectual level.  Her intellectual, personality, and perceptual motor assessment scores were all low or poor.  She was unable to even draw a diamond.  She also has depression with visual and auditory hallucinations.  

In a February 2008 letter, Dr. J.H., M.D., stated that he had treated the appellant for mental retardation and depression prior to her 18th birthday, since her early teens.  He opined these problems caused her "to be disabled from meaningful employment."  

In October 2009 lay statements, the appellant's sister and brother indicated the appellant has suffered from depression and mental retardation since childhood.  She had trouble with her schoolwork as a child and never worked as an adult.  She was a slow learner, and was clearly disabled prior to age 18.  

In an October 2009 letter, an attorney who has known the appellant and her family for 30 years attested that the appellant could not even hold part-time employment due to her mental deficiencies.  

Finally, at the January 2011 video hearing, the appellant and her sister testified that the appellant has always been dependent on her parents since childhood.  She has always been supported financially by her parents or her sister.  She is not able to manage her personal or financial affairs.  She tried to work one day at a factory but was let go.  As a child her mother would have to dress her.  After her parents died, she moved in with her sister who now takes care of her.  The appellant does receive social security benefits.  See hearing testimony at pages 3-6, 10, 12-15.   
 
Overall, the lay and medical evidence of record is persuasive in demonstrating the appellant was a helpless child prior to her 18th birthday on August [redacted], 1972.  That is, there is persuasive evidence that she had chronic mental defects of a magnitude that rendered her permanently incapable of self support by age 18.  See again 38 C.F.R. §§ 3.57(a)(1), 3.356(a), 3.315(a).  In addition, the evidence of record reveals no improvement sufficient to render the claimant capable of self-support after the age of 18.  Dobson, 4 Vet. App. at 445.  Accordingly, resolving any doubt in the appellant's favor, the Board concludes the evidence weighs in support of her "helpless child" claim.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




ORDER

Recognition of the Veteran's daughter as a "helpless child" on the basis of permanent incapacity for self-support prior to attaining age 18 is granted, subject to the laws and regulations governing the payment of VA compensation.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


